Citation Nr: 0116768	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  95-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for pyelonephritis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a compensable rating for 
pyelonephritis.  

During the pendency of his appeal the veteran moved to the 
State of Florida.  His appeal was forwarded to the Board from 
the St. Petersburg, Florida RO as is reflected on the title 
page.  

In December 1997 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for a compensable rating to the 
RO.  The purpose of the remand was threefold.  The Board 
noted in the remand that the criteria for evaluating 
disability due to genitourinary disabilities had been changed 
and that the RO had not had an opportunity to apply the new 
diagnostic criteria.  Also, the VA examination then of record 
did not adequately address the issue of the current severity 
of the veteran's pyelonephritis.  The Board ordered an 
additional VA examination.  The veteran had also raised the 
issues of service connection for prostate cancer, urinary 
retention and kidney stones.  Those issues were noted to be 
intertwined with the issue on appeal and for that reason must 
be adjudicated in conjunction with the issue of an increased 
rating for pyelonephritis.  

While the veteran's claim was in remand status the RO in June 
1999 issued a rating decision granting an increased rating to 
10 percent for pyelonephritis.  The veteran's claim was then 
returned to the Board.  

The Board reviewed the claims folder and determined that the 
RO had not complied with actions ordered in the remand.  In 
March 2000 the Board remanded the claim to the RO for another 
VA examination and for adjudication of the intertwined issues 
of service connection.  

The RO in a December 2000 rating decision determined that the 
urinary stones and symptoms of urinary retention could be 
related to the veteran's service connected pyelonephritis.  
An increased rating to 20 for pyelonephritis with history of 
urinary stones and urinary retention was granted.  The 
evaluation was effective as of September 4, 1992, the date of 
the veteran's claim for an increased rating.  The RO denied 
the claim for service connection for prostate cancer.  The RO 
informed the veteran his claim for service connection for 
prostate cancer was denied in a December 2000 letter.  The 
claims folder does not contain either a notice of 
disagreement or a substantive appeal of the denial of service 
connection for prostate cancer.  For that reason the issue is 
not for appellate consideration at this time.  


FINDINGS OF FACT

1.  The veteran's service-connected pyelonephritis with a 
history of urinary stones and urinary retention is 
predominantly manifested by recurrent urinary tract 
infections treated intermittently with antibiotics; there is 
no clinical history of recurrent symptomatic infection 
requiring drainage or frequent hospitalization or continuous 
intensive management.  

2.  The veteran does not have recurrent stone formation 
requiring diet therapy, drug therapy or invasive or non-
invasive procedures more than two time a year; nor is there 
evidence of nephrolithiasis productive of calculus such as 
staghorn or multiple stones filling the pelvis or kidney.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
pyelonephritis with history of urinary stones and urinary 
retention have not been met.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.115a, Diagnostic Code 7504, 
7508, 7509 (1993); 38 C.F.R. § 4.115a and 4.115b, Diagnostic 
Code 7504, 7508 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that his service-connected 
pyelonephritis is more disabling than currently evaluated.  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claim in the statement of 
the case and subsequent supplemental statements of the case, 
and the multiple VA examinations and other diagnostic 
procedures in recent years, which evaluated the status of the 
veteran's disability, are adequate for rating purposes.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA amended the regulations 
for rating disabilities of the genitourinary system.  59 Fed. 
Reg. 2523 (1994).  The new criteria became effective February 
17, 1994.  
Prior to February 17, 1994 the criteria for evaluating 
disability due to VA regulations provided that pyelonephritis 
be rated as hydronephrosis.  38 C.F.R. § 4.155, Diagnostic 
Code 7504 (1993).  

Severe hydronephrosis, with infection or involvement of the 
other kidney is rated as an absence of one kidney with 
nephritis, infection, or pathology of the other.  Moderately 
severe hydronephrosis, with frequent attacks of colic with 
infection (pyonephrosis), and with kidney function greatly 
impaired, is rated as 30 percent disabling.  Moderate 
hydronephrosis, with frequent attacks of colic, requiring 
catheter drainage, is rated as 20 percent disabling.  Mild 
hydronephrosis, with only an occasional attack of colic, not 
infected and not requiring catheter drainage, is rated as 10 
percent disabling.  38 C.F.R. § 4.115a, Diagnostic Code 7509 
(1993).  

Nephrolithiasis is rated as hydronephrosis (calculus in 
kidney required: staghorn or multiple stones filling pelvis 
or kidney, rate 30 percent).  38 C.F.R. § 4.114a, Diagnostic 
Code 7508 (1993).  

The new criteria effective February 17, 1994 provided that a 
new general regulation § 4.115a for the rating of 
genitourinary system dysfunctions.  It reads as follows: 
Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  

Chronic pyelonephritis is rated as renal dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7504 (2000).  
Urinary tract infection with poor renal function is rated as 
renal dysfunction.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year) and/or requiring continuous intensive management is 
rated as 30 percent disabling.  With long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management a 10 percent rating is assigned.  
38 C.F.R. § 4.115a (2000).  

Nephrolithiasis is rated as hydronephrosis, except where the 
veteran has recurrent stone formation requiring diet therapy, 
drug therapy; or invasive or non-invasive procedures more 
than two times per year, in which case a disability rating of 
30 percent is assigned.  38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2000).  

Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Where there are frequent 
attacks of colic with infection and kidney function is 
impaired, a 30 percent rating is assigned.  Severe 
hydronephrosis is rated as renal dysfunction..  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  

The service medical records show that the veteran was treated 
for moderately severe pyelitis in December 1945.  A history 
of pyelonephritis was noted in an April 1946 physical 
examination report.  The veteran reported that he was 
hospitalized for two weeks for treatment of a kidney disorder 
in December 1945, and he indicated that he had no subsequent 
trouble.  An intravenous pyelogram (IVP) was normal.  

The veteran submitted a claim for service connection for 
pyelonephritis in March 1946.  The RO granted service for 
pyelonephritis in May 1946.  A noncompensable rating was 
assigned and remained in effect until September 1992. 

The Board has reviewed the claims folder in its entirety but 
will limit its recitation of the evidence to the period from 
1990 forward.  In January 1990 the veteran was admitted to a 
VA hospital for treatment, and the impression at that time 
was right flank and groin pain of unknown etiology.  It was 
noted that the pain was probably positional.  Urinalysis was 
normal and a urine screen was negative with no growth.  The 
veteran and his wife reported his urine and semen smelled odd 
at times.  It was noted that the veteran might have sporadic 
infection of the prostate or urinary tract.  

The veteran appeared at an RO hearing in July 1990.  He 
testified that he had  abdominal pain but denied being told 
that he had colic.  (T-9).  

In November 1991 a VA examination was conducted and prostatic 
hypertrophy was diagnosed on IVP.  A VA nephrology 
examination revealed a nodular prostate.  

February 1992 VA hospital records included a diagnosis of 
carcinoma of the prostate.  The veteran's chief complaints 
were incomplete emptying of the bladder on and off, 
intermittent and slow urinary stream and increased frequency 
of urination.  His urinalysis was within normal limits.  

A VA nephrological examination was performed in May 1993.  
The veteran complained of pain in the kidney area and left 
flank and burning urination.  An ultrasound three months 
previously for calculi was negative.  He noted that he had 
painful attacks in the flank two to four times a day.  There 
had been no catheter drainage, but each time he had been in 
the hospital they did a straight catheter after voiding and 
there was residual urine.  He had been on Pyridium since 
1946.  He felt like at times he had infection but it had 
never been confirmed with any type of testing.  The diagnoses 
were status post kidney stones and rule out possible ureteral 
blockage.  

In July 1993 the veteran was admitted to a VA hospital.  The 
discharge summary notes diagnoses of bladder outlet 
obstruction with a residual urine.  A cytoscopy and bilateral 
retrogrades were performed.  

Diagnoses on a September 1993 VA clinical record sheet 
included bladder outlet obstruction and adenocarcinoma of the 
prostate.  

Records of a VA urology clinic visit in December 1994 
included a notation that an IVP was normal.  The veteran had 
reported urinary problems and pain.  The plan was to have the 
veteran admitted for a transurethral resection of the 
prostate (TURP).  January 1995 records reveal the veteran 
refused the TURP.  

April 1995 VA records included no urology complaints.  
A January 1998 nursing note shows that the veteran called 
about sharp kidney pains.  He was placed on ofloxacin.  He 
was instructed to come in for urine tests.  He stated he 
would continue the antibiotic and reported a history of 
kidney stones.  February 1998 records report stabbing 
bilateral kidney pains.  The plan was to schedule an IVP, 
urine and creatine.  Later records note testing was not 
performed.  

A VA examination was performed in March 1999.  The veteran 
reported passing urinary stones.  He had not had routine 
catheterization but has post void residual.  He had no 
dilations, drainage procedures, diet therapy or medications.  
He had no invasive or non-invasive procedures in the last 
year.  In summary the VA examiner noted that the traumatic 
removal of a balloon catheter in service reported by the 
veteran, could well have resulted in current urinary 
difficulty (i.e. incontinent at times) and post void 
residual.  The pyelonephritis described in 1945 could well be 
associated with subsequent urinary stones.  He recorded that 
the veteran would try to document the incident of trauma.  

A renal ultrasound was performed in September 1999.  No 
evidence of a stone was found.  It was a normal study.  A pre 
and post void sonogram revealed a large post void volume.  

A VA urology consultation was obtained in October 1999.  The 
veteran reported a history of urinary calculi.  He had pain 
radiating down to his groin.  He had occasional urgency and 
burning on urination.  A recent IVP was normal.  A post void 
residual urine was performed and he had a 0 cc. residual 
urine.  The urologist opined that the veteran's pain was not 
secondary to any urinary tract problem; it was thought that 
the pain might well be due to vertebral arthritis.  

An April 2000 VA urology clinic record noted history of 
adenocarcinoma of the prostate.  Urologically, the veteran 
stated he had good stream, but was having some problems with 
burning on urination and suprapubic discomfort.  He 
complained of left flank pain.  An IVP in October of 1999 was 
normal.  Examination revealed his prostate was very tender.   

May 2000 VA records included a notation of chronic 
prostatitis treated with Levofloxin and nephrolithiasis.  A 
list of medications included Tetracycline.  

A June 2000 VA record included an assessment of urinary tract 
infection.  The veteran had not taken a full course of 
Levaquin as prescribed the previous month.  His prescription 
was renewed.  He was to call if the symptoms did not resolve 
after a course of antibiotics.  The VA physician was awaiting 
culture results.  Another June 2000 VA record noted prostate 
cancer and an IVP that was negative for obstructive symptoms.  
Chronic urinary retention and nephrolithiasis were also 
noted.  

A VA examination was performed in June 2000.  The veteran 
reported that since service he has had difficulty controlling 
his urine.  He wore incontinent pads daily.  He changed them 
twice a day.  Following his radiation treatments for prostate 
cancer his symptoms became progressively worse.  He had a 
history of ureteral calculi since 1982.  The veteran 
indicated that the stones had always passed; removal had 
never been necessary.  He had not had stones for the past 
several years.  He had been catheterized and had residual 
urine.  He had developed urinary tract infections.  About 
every two or three months he had an acute episode.  He was 
placed on antibiotics and diuretics until the symptoms 
disappeared.  There was no evidence of acute nephritis.  He 
had not been hospitalized for urinary tract disease since 
1997.  He had no dilations, history of stricture or drainage 
procedures.  The diagnosis was chronic urinary tract 
infection, more likely than not secondary to his previous 
history of pyelonephritis and prostatic carcinoma.  The 
examiner characterized the veteran's disability as moderate 
in degree.  

The Board first compared the veteran's symptoms with the 
criteria for a 30 percent rating under the criteria in 
38 C.F.R. § 4.115a, Diagnostic Code 7509, effective prior to 
February 17, 1994.  It requires frequent attacks of colic 
with kidney infection and function greatly impaired.  The 
veteran has complained consistently of pain.  A review of the 
record reveals that a urology consultation in October 1999 
addressed the question of the origin of the veteran's pain.  
The VA physician's assessment was that the veteran's pain was 
not secondary to any urinary tract infection.  He indicated 
it might be due to obturator nerve impingement, since the 
veteran had a history of vertebral arthritis.  There is no 
indication in the record of renal impairment.  The veteran's 
has reported urinary frequency and inadequate voiding but 
renal failure or impairment has not been noted in the record.  
The VA examiner in June 2000 specifically commented that 
there had been no drainage procedures.  There was no evidence 
of urinary stones or staghorn calculus, and catheter drainage 
has not been required.  The VA examiner characterized the 
severity of his pyelonephritis as moderate.  Under these 
circumstances and based on the criteria in 38 C.F.R. 
§ 4.115a, Diagnostic Code 7509 or 7509 (1993), a rating in 
excess of 20 percent is not warranted 

The Board next considered an increased rating under the 
criteria effective February 17, 1994.  The first 
determination under the new criteria is whether renal 
dysfunction or urinary tract infection predominates.  The VA 
examiner in June 2000 diagnosed chronic urinary tract 
infection (UTI), which is consistent with the veteran's 
reports of treatment for UTI.  However, a review of the 
record reveals only one episode of a UTI in June 2000, with a 
notation that Levaquin had been prescribed the previous 
month.  A notation of "awaiting culture results was noted."  
A list of medications included Tetracycline, but did not 
indicate it was originally prescribed for treatment of a UTI.  
In May 1993 the VA examiner recorded that the veteran felt 
like at times he had infection but it had never been 
confirmed with any type of testing.  In any event, there is 
no medical evidence to show that the veteran has had 
recurrent infections requiring drainage or hospitalization 
greater than two times a year and/or requiring continuous 
intensive management (emphasis added).  While antibiotic 
therapy has been prescribed for urinary tract infection, such 
treatment has been intermittent.  The veteran has also been 
treated with other medication but the record does not show 
continuous intensive medical or surgical management.  As 
noted in the June 2000 VA examination report the veteran 
stated he had not had drainage procedures.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for pyelonephritis with a 
history of urinary stones and urinary retention is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



